 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 MANNING LAW, APC
 20062 SW Birch Street, Ste. 200 Newport Beach, CA 92660
 Office: (949) 200-8755
 Fax: (866) 843-8308
 DisabilityRights@manninglawoffice.com


 ATTORNEY(S) FOR:    PLAINTIFF, SOFIA ECHEVERRIA
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:

SOFIA ECHEVERRIA, an individual,
                                                              Plaintiff(s),
                                     v.
TOPLINE NAILS, INC., a California corporation;
                                                                                             CERTIFICATION AND NOTICE
TOPLINE HAIR AND EYELASHES LLC, a
                                                                                               OF INTERESTED PARTIES
California limited liability company; et al.                                                       (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                            Plaintiff SOFIA ECHEVERRIA
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST

SOFIA ECHEVERRIA                                                              PLAINTIFF

TOPLINE NAILS, INC., a California corporation;                                DEFENDANT

TOPLINE HAIR AND EYELASHES LLC, a California                                  DEFENDANT
limited liability company;




         December 1, 2020                                    /s/ Joseph R. Manning Jr. Esq.
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                            PLAINTIFF


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
